Citation Nr: 1427089	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-49 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether a rating reduction from 60 percent to 30 percent for bronchial asthma, effective February 28, 2010, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from August 1956 to January 1959 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which reduced the Veteran's 60 percent rating for bronchial asthma to 30 percent, effective February 28, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. By September 2009 rating decision, the RO notified the Veteran of a proposed rating reduction in the evaluation for his service-connected bronchial asthma, from 60 percent to 30 percent.  The December 2009 RO rating decision, currently on appeal, reduced the evaluation for the service-connected bronchial asthma, effective February 28, 2010. 

2. The Board finds that the reduction of the Veteran's disability rating, for bronchial asthma, from 60 percent to 30 percent, was made in compliance with applicable due process laws and regulations, and was supported by the evidence as a whole contained in the record at the time of the reduction. 

CONCLUSION OF LAW

The December 2009 rating decision reducing the Veteran's disability rating for the service-connected bronchial asthma, from 60 to a 30 percent, was in accordance with the law; and the Veteran is not entitled to restoration of a 60 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 , 3.344, 4.1-4.14, 4.40-4.46, 4.71, 4.97, DC 6602 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that this appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, this part of the appeal arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to this claim.  However, VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  The Veteran has been provided an opportunity to submit evidence and argument in support of his claim, and he has been afforded a meaningful opportunity to participate in the processing of his appealed claim.  Thus, the purpose behind the notice requirements has been satisfied with regard to the claim as to whether the rating reduction was proper.  As there is no indication that any failure on the part of VA to provide additional notice or assistance regarding the rating reduction issue reasonably affects the outcome of this case, any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background and Analysis

The Veteran contends he should be entitled to restoration of a 60 percent rating for his service-connected bronchial asthma, effective February 28, 2010.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  In terms of these procedural guidelines, the regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

With regard to restoration claims, VA regulations provide that if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the veteran.  See 38 U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The reduction of a disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the appellant's ability to function under the ordinary conditions of life and work.  Brown v. Brown , supra.

Review of the record herein shows that by letter dated in September 2009, the RO proposed to reduce the Veteran's bronchial asthma rating from 60 percent to 30 percent.  By December 2009 rating decision, this rating reduction was initiated and became effective February 28, 2010.  Thus, the issue before the Board is whether the reduction in the Veteran's 60 percent rating for his service-connected bronchial asthma was proper and/or is he entitled to restoration of this 60 percent evaluation. 

In terms of whether the rating reduction was proper, the Board observes that the Veteran was notified of the RO's intent to reduce the 60 percent rating for his service-connected bronchial asthma by letter dated in October 2009.  In this notice, he was advised that the RO proposed to reduce his monthly rate of compensation from $1,064 to $421.  The Veteran was also afforded an opportunity to have a predetermination hearing and given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  Thereafter, final action to reduce the 60 percent evaluation to a 30 percent disability rating was taken pursuant to 38 C.F.R. § 3.105(e), by December 2009 rating decision.  The Veteran was informed of the RO's rating decision by letter dated in December 2009, and the reduction was made effective beginning February 28, 2010. 

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights, and he was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that there was no compliance with these provisions. Therefore, the Board finds that the evidence of record supports a finding that the reduction from 60 percent to a 30 percent disability rating was procedurally proper.  As such, the Board will address the propriety of the reduction (on its merits).  In doing so, the Board observes for the record that the medical evidence in this case shows the Veteran's 60 percent disability rating for his asthma disorder was in effect from October 12, 2001, through the date of reduction, February 28, 2010, a period of approximately 9 years and 5 months; therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) , which sets forth certain regulatory requirements which must be complied with before evaluations which have been in effect for five or more years may be reduced, are applicable.  See also 38 C.F.R. § 3.344(c).  

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

The Court has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  See 38 C.F.R. § 3.344(b).  The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c) . 

In Brown v. Brown , 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Brown v. Brown, supra. 

Bronchial asthma is rated under Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97.  Under DC 6602, a 30 percent disability rating is warranted for FEV-1 (forced expiratory volume in 1 second) of 56- to 70-percent predicted, or; FEV-1/FVC (forced vital capacity) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating contemplates FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

The Board notes that by November 2002 rating decision, the RO granted an increased rating of 60 percent for the Veteran's service-connected bronchial asthma, essentially based on PFT results, to specifically include the findings for the Veteran's FEV-1, noted in the VA treatment records and on the most recent VA examination, in October 2002, as well as that he had gradually worsening shortness of breath and used his albuterol inhaler three to four times a day.  

In terms of the medical evidence in this case, a review of the claims folder reveals several VA examinations and PFTs (pulmonary function tests), including in April 2008, September 2009, May 2010, June 2012, and June 2013, afforded to the Veteran, over the last several years, which shed light upon the severity of his service-connected bronchial asthma.  A review of the medical evidence in the claims folder dated from September 2009 (the date when the RO proposed to reduce the Veteran's bronchial asthma rating) reveals that his service-connected bronchial asthma had "improved" in terms of his PFT findings for FEV-1 and the ratio of FEV-1/FVC, to include as shown in the 2008, 2009, 2010, and 2012 PFT testing reports.  While the Veteran has continued to report that he has difficulty breathing and that some of his mediations only give temporary relief, and the record shows he continues to experience shortness of breath and limitation in activities, continues to smoke, and uses a daily inhaled bronchodialator which provides relief, the evidence of record simply does not show that his FEV-1 or FEV-1/FVC testing has, since October 2002, manifested percentages of 40 to 55 percent, or that he has required at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The Board also notes that during the more recent VA examinations in 2010 and 2012, pulmonary function test (PFT) results revealed FEV-1 of 63, and 63 (post-bronchodialator) percent predicted, and FEV-1/FVC of 93, and 61 (post-bronchodialator) percent predicted.  Further, the Veteran is currently retired and not working, and has maintained this improvement in his asthma over the course of several years from 2008 forward, thus, this improvement is sustained under the ordinary conditions of life and work.

After considering the April 2008 and September 2009 VA examination and PFT testing results, in conjunction with the other evidence of record, in a September 2009 letter, the RO proposed reducing the Veteran's bronchial asthma disability rating from 60 percent to 30 percent, on the basis that the evidence represented sustained improvement.  The Board finds the RO's proposal to reduce the Veteran's disability rating was proper in light of the medical evidence contained in the claims folder that indicated his respiratory symptomatology and treatment methods did not meet the diagnostic criteria for a 60 percent disability rating under DC 6602 (or any other diagnostic code) effective from at least April 2008.  Accordingly, the Board finds that a preponderance of the evidence at the time of the December 2009 rating decision (which implemented the proposed reduction) fully supported the RO's conclusion that a material and sustained "improvement" in the Veteran's bronchial asthma had occurred and this improvement is sustained under the ordinary conditions of life and work, and evidence associated with the claims folder subsequent to the reduction confirms the appropriateness of the reduced rating.

Further, it is clear that VA is prohibited from awarding compensation benefits that are not in accordance with the governing legal criteria.  Thus, the Board concludes that the rating reduction from 60 percent to 30 percent, for bronchial asthma, effective February 28, 2010, was proper.  As to whether the Veteran is now entitled to a rating in excess of 60 percent after February 28, 2010, the Board notes by August 2013 rating decision, the RO denied the Veteran's claim for a rating in excess of 30 percent for bronchial asthma, however, there is no indication that the Veteran appealed that decision, thus that issue is not before the Board.  

ORDER

The rating reduction from 60 percent to 30 percent, effective February 28, 2010, for bronchial asthma was proper, and the appeal for restoration is denied.


____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


